DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/06/21 has been entered.  Claims 27, 30 and 51 are amended.  Claim 50 is canceled.  Claims 27- 31, 41- 49 and 51- 54 are pending and being addressed by this Action.
Reasons for Allowance
Claims 27- 31, 41- 49 and 51- 54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an indicator housing positioned on the upper surface of the bladder, wherein the bellowed chamber is located in the indicator housing and visible through the indicator housing, wherein a position of the top surface of the bellowed chamber in the indicator housing is indicative of pressure in the bladder.
Regarding claim 30, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, an indicator housing, wherein the bellowed chamber is located in the indicator housing and visible through the indicator housing, wherein a position of the top surface of the bellowed chamber in the indicator housing is indicative of pressure in the bladder, wherein the base comprises a bottom surface and a top surface, wherein the base comprises a bladder orifice formed through the base from the bottom surface to the top surface, wherein the bellowed chamber and the 
Regarding claim 51, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the base further comprises a bottom surface and a bladder orifice formed through the base from the bottom surface to the top surface, wherein the bellowed chamber and the indicator housing of the pressure indicator extend through the bladder orifice and into the dial orifice.
The closest cited art, Daneshvar (US Pat. No. 5,263,966) discloses a pressure indicator housing (61) (Fig. 6) for and indicator (60) (Fig. 6) comprising a bellowed chamber (62) (Fig. 6), but Daneshvar alone or in combination, does not teach or suggest, an indicator housing positioned on the upper surface of the bladder and/or the indicator housing extending through the bladder orifice and into the dial orifice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771